Eastman Announces Record EPS in Second Quarter 2010 KINGSPORT, Tenn., July 29, 2010 – Eastman Chemical Company (NYSE:EMN) today announced earnings of $2.02 per diluted share for second quarter 2010 versus $0.89 per diluted share for second quarter 2009. Excluding $3 million of restructuring charges in second quarter 2010 and a $3 million reduction of a previous restructuring charge in second quarter 2009, earnings were $2.05 per diluted share in second quarter 2010 and $0.86 in second quarter 2009. For reconciliations to reported company and segment earnings, see Tables 3 and 4 in the accompanying second-quarter 2010 financial tables. "Strong results from our solid core businesses led Eastman to report the best quarterly earnings per share in the company’s history,” said Jim Rogers, president and CEO."The record earnings are driven by the combination of a continued rebound in demand across the company and in all regions, growth initiatives that are delivering results, and the positive impact of strategic actions that have improved our portfolio of businesses and our cost structure." (In millions, except per share amounts) 2Q2010 2Q2009 Sales revenue $ $ Earnings per diluted share $ $ Earnings per diluted share excluding restructuring charges, net* $ $ Net cash provided by operating activities $ $ *For reconciliations to reported company and segment earnings, see Tables 3 and 4 in the accompanying second-quarter 2010 financial tables. Sales revenue for second quarter 2010 was $1.7 billion, a 38 percent increase compared with second quarter 2009 primarily due to higher sales volume and higher selling prices.The higher sales volume was attributed primarily to improved customer demand due to the rebound in the global economy and the positive impact of growth initiatives, and the increase in selling prices was in response to higher raw material and energy costs. Operating earnings in second quarter 2010 increased to $260 million compared with operating earnings of $128 million in second quarter 2009, excluding restructuring charges, net, in both periods.Operating earnings increased due to higher sales volume and higher capacity utilization which led to lower unit costs. In addition, higher selling prices more than offset higher raw material and energy costs.Second-quarter 2010 operating earnings were negatively impacted by costs recognized during the quarter related to the previously announced outage at the company’s Longview, Texas, manufacturing facility, which were mostly offset by a partial settlement of a related insurance claim. Segment Results 2Q 2010 versus 2Q 2009 Coatings, Adhesives, Specialty Polymers and Inks – Sales revenue increased by 37 percent due to higher sales volume, higher selling prices, and a favorable shift in product mix.The higher sales volume was attributed to improved customer demand due to the rebound in the global economy and the positive impact of growth initiatives.The higher selling prices were in response to higher raw material and energy costs, particularly for commodity solvents product lines.The favorable shift in product mix was due to higher sales volume for specialty polymers and specialty coalescents product lines attributed to the demand recovery in coatings markets, particularly in the Asia Pacific and European regions.Operating earnings in second quarter 2010 increased to a quarterly record of $94 million compared with operating earnings of $48 million excluding restructuring charges, net, in second quarter 2009.The increase was due to higher sales volume and higher capacity utilization which led to lower unit costs and the favorable shift in product mix. Fibers – Sales revenue increased by 4 percent due to higher sales volume, particularly for acetate yarn product lines.Operating earnings in second quarter 2010 increased to a quarterly record of $83 million compared with operating earnings of $74 million in second quarter 2009. The increase was due primarily to increased sales volume and higher capacity utilization for acetate yarn product lines. Performance Chemicals and Intermediates – Sales revenue increased by 72 percent due primarily to higher sales volume and higher selling prices.The higher sales volume, particularly for olefin derivative product lines, was attributed to improved customer demand due to the rebound in the global economy and the addition during the quarter of new plasticizer product lines from the acquisition of Genovique Specialties Corporation.The higher selling prices were in response to higher raw material and energy costs.Operating earnings excluding restructuring charges in second quarter 2010 increased to $72 million compared with $1 million in second quarter 2009.The increase was due to higher selling prices which more than offset higher raw material and energy costs, and higher sales volume and higher capacity utilization which led to lower unit costs.Second-quarter 2009 operating earnings included approximately $15 million of costs related to the reconfiguration of the Longview, Texas, manufacturing facility. Performance Polymers– Sales revenue increased by 20 percent due to higher selling prices and higher sales volume. The higher selling prices were in response to higher raw material and energy costs.Sales volume increased due to improved operations of the IntegRex™-based PET manufacturing facility.Operating earnings in second quarter 2010 were similar to second quarter 2009 as the favorable impact of improved IntegRex™ operations was offset by the impact of continued difficult market conditions for PET in North America which limited the ability to offset higher raw material and energy costs with higher selling prices. Specialty Plastics – Sales revenue increased by 44 percent due primarily to higher sales volume and a favorable shift in product mix.The increase in sales volume was attributed to improved customer demand due to the rebound in the global economy and the positive impact of growth initiatives for core copolyesters and Eastman Tritan™ copolyester product lines. The favorable shift in product mix was due to higher sales volume for cellulosic plastics sold into the LCD market.Operating earnings increased to $21 million in second quarter 2010 compared with $7 million excluding restructuring charges, net, in second quarter 2009.The increase was due to higher sales volume and higher capacity utilization which led to lower unit costs. Cash Flow Eastman generated $206 million of cash from operating activities during second quarter 2010 due primarily to strong net earnings. Excluding the $200 million impact on cash from operating activities in first quarter 2010 of the adoption of amended accounting guidance applied to the company’s accounts receivable securitization program, the company expects to generate free cash flow of approximately $300 million for full year 2010.Free cash flow is defined as cash from operating activities less capital expenditures and dividends. See Table 5A for reconciliation of net cash provided by operating activities to free cash flow. Outlook Commenting on the outlook for third quarter and full year 2010, Rogers said:"Our strong first half results give us positive momentum heading into the second half of the year.We expect to continue to benefit from the combination of the economic recovery and growth initiatives we are implementing.We also expect our volumes will reflect typical seasonal declines in the second half of the year and that raw material and energy costs will be less volatile.Taking these factors into consideration, we expect third quarter 2010 earnings per share to be between $1.65 and $1.75 per share.In addition, we expect full-year 2010 earnings per share to be between $6.20 and $6.40."Any charges related to restructuring actions are excluded from earnings per share projections. Eastman will host a conference call with industry analysts on July 30 at 8:00 a.m. EDT. To listen to the live webcast of the conference call and view the accompanying slides, go to www.investors.eastman.com, Events & Presentations. To listen via telephone, the dial-in number is (913) 312-6664, passcode number 3114374.A web replay and the accompanying slides will be available at www.investors.eastman.com, Events & Presentations.A telephone replay will be available continuously from 11:00 a.m. EDT, July 30, to 11:00 a.m. EDT, August 9, at (719) 457-0820, passcode number 3114374. Eastman’s chemicals, fibers and plastics are used as key ingredients in products that people use every day.Approximately 10,000 Eastman employees around the world blend technical expertise and innovation to deliver practical solutions.The company is committed to finding sustainable business opportunities within the diverse markets it serves.A global company headquartered in Kingsport, Tenn., USA, Eastman had 2009 sales of $5 billion.For more information, visit www.eastman.com. Forward-Looking Statements: This news release includes forward-looking statements concerning current expectations for global and regional economic recovery and demand for the company’s products, implementation and impact of previously announced strategic actions and growth initiatives, sales volumes, raw material and energy costs, and earnings per share and cash flow during and for third quarter and full year 2010. Such expectations are based upon certain preliminary information, internal estimates, and management assumptions, expectations, and plans, and are subject to a number of risks and uncertainties inherent in projecting future conditions, events, and results. Actual results could differ materially from expectations expressed in the forward-looking statements if one or more of the underlying assumptions or expectations prove to be inaccurate or are unrealized. Important factors that could cause actual results to differ materially from such expectations are and will be detailed in the company's filings with the Securities and Exchange Commission, including the Form 10-Q filed for first quarter 2010 available, and the Form 10-Q to be filed for second quarter 2010 and to be available, on the Eastman web site at www.eastman.com in the Investors, SEC filings section. # # # Contacts: Media: Tracy Broadwater 423-224-0498 / tkbroadwater@eastman.com Investors: Greg Riddle 212-835-1620 / griddle@eastman.com EASTMAN CHEMICAL COMPANY – EMN July 29, 2010 5:00 PM EDT FINANCIAL INFORMATION July 29, 2010 For use in the Eastman Chemical Company Conference Call at 8:00 AM (EDT), July 30, 2010. Table of Contents Item Page TABLE 1 Statements of Earnings 1 TABLE 2A Segment Sales Information 2 TABLE 2B Segment Sales Revenue Change 2 TABLE 2C Sales by Region 3 TABLE 2D Sales Revenue Change by Region 3 TABLE 3 Operating Earnings (Loss) and Asset Impairments and Restructuring Charges, Net 4 TABLE 4 Operating Earnings, Earnings, and Earnings Per Share Reconciliation 5 TABLE 5 Statements of Cash Flows 6 TABLE 5A Net Cash Provided By (Used In) Operating Activities Reconciliation and Free Cash Flow 7 TABLE 6 Selected Balance Sheet Items 7 EASTMAN CHEMICAL COMPANY – EMN July 29, 2010 5:00 PM EDT Page 1 TABLE 1 – STATEMENTS OF EARNINGS Second Quarter First Six Months (Dollars in millions, except per share amounts) Sales $ Cost of sales Gross profit Selling, general and administrative expenses 98 Research and development expenses 36 34 72 68 Asset impairments and restructuring charges, net 3 3 23 Operating earnings Net interest expense 25 20 50 39 Other charges (income), net 8 5 14 9 Earnings before income taxes Provision for income taxes 76 41 41 Net earnings $ $ 65 $ $ 67 Earnings per share Basic $ Diluted $ Shares (in millions) outstanding at end of period Shares (in millions) used for earnings per share calculation Basic Diluted EASTMAN CHEMICAL COMPANY – EMN July 29, 2010 5:00 PM EDT Page 2 TABLE 2A – SEGMENT SALES INFORMATION Second Quarter First Six Months (Dollars in millions) Sales by Segment Coatings, Adhesives, Specialty Polymers, and Inks $ Fibers Performance Chemicals and Intermediates Performance Polymers Specialty Plastics Total Eastman Chemical Company $ TABLE 2B – SEGMENT SALES REVENUE CHANGE Second Quarter 2010 Compared to Second Quarter 2009 Change in Sales Revenue Due To (Dollars in millions) Revenue % Change Volume Effect Price Effect Product Mix Effect Exchange Rate Effect Coatings, Adhesives, Specialty Polymers, andInks 37 % 16 % 14 % 8 % (1) % Fibers 4 % 5 % (1) % % % Performance Chemicals and Intermediates 72 % 39 % 28 % 5 % % Performance Polymers 20 % 7 % 14 % (1) % % Specialty Plastics 44 % 36 % 2 % 6 % % Total Eastman Chemical Company 38 % 21 % 13 % 4 % % First Six Months 2010 Compared to First Six Months 2009 Change in Sales Revenue Due To (Dollars in millions) Revenue % Change Volume Effect Price Effect Product Mix Effect Exchange Rate Effect Coatings, Adhesives, Specialty Polymers, andInks 43 % 24 % 9 % 9 % 1 % Fibers 4 % 2 % 1 % 1 % % Performance Chemicals and Intermediates 65 % 31 % 26 % 8 % % Performance Polymers 21 % 7 % 16 % (2) % % Specialty Plastics 51 % 42 % % 8 % 1 % Total Eastman Chemical Company 38 % 21 % 11 % 5 % 1 % EASTMAN CHEMICAL COMPANY – EMN July 29, 2010 5:00 PM EDT Page 3 TABLE 2C – SALES BY REGION Second Quarter First Six Months (Dollars in millions) Sales by Region United States and Canada $ Asia Pacific Europe, Middle East, and Africa Latin America 81 Total Eastman Chemical Company $ TABLE 2D – SALES REVENUE CHANGE BY REGION Second Quarter 2010 Compared to Second Quarter 2009 Change in Sales Revenue Due To (Dollars in millions) Change Volume Effect Price Effect Product Mix Effect Exchange Rate Effect United States and Canada 40 % 24 % 16 % % % Asia Pacific 28 % 9 % 9 % 9 % 1 % Europe, Middle East, and Africa 38 % 23 % 4 % 13 % (2) % Latin America 50 % 32 % 17 % 1 % % Total Eastman Chemical Company 38 % 21 % 13 % 4 % % First Six Months 2010 Compared to First Six Months 2009 Change in Sales Revenue Due To (Dollars in millions) Change Volume Effect Price Effect Product Mix Effect Exchange Rate Effect United States and Canada 33 % 19 % 13 % 1 % % Asia Pacific 42 % 20 % 11 % 10 % 1 % Europe, Middle East, and Africa 46 % 25 % 2 % 17 % 2 % Latin America 57 % 38 % 19 % % % Total Eastman Chemical Company 38 % 21 % 11 % 5 % 1 % EASTMAN CHEMICAL COMPANY – EMN July 29, 2010 5:00 PM EDT Page 4 TABLE 3 - OPERATING EARNINGS (LOSS) AND ASSET IMPAIRMENTS AND RESTRUCTURING CHARGES, NET Second Quarter First Six Months (Dollars in millions) Operating Earnings (Loss) by Segment and Items Coatings, Adhesives, Specialty Polymers, and Inks Operating earnings $ 94 $ 50 $ $ 64 Asset impairments and restructuring charges, net (1) 5 Operating earnings excluding item 94 48 69 Fibers Operating earnings 83 74 Asset impairments and restructuring charges, net (1) 4 Operating earnings excluding item 83 74 Performance Chemicals and Intermediates Operating earnings (loss) 69 1 Asset impairments and restructuring charges, net (1) (2) 3 3 6 Operating earnings (loss) excluding item 72 1 Performance Polymers Operating earnings (loss) 6 7 Asset impairments and restructuring charges, net (1) 4 Operating earnings (loss) excluding item 6 7 Specialty Plastics Operating earnings (loss) 21 8 42 Asset impairments and restructuring charges, net (1) 4 Operating earnings (loss) excluding item 21 7 42 Total Operating Earnings by Segment and Item Total operating earnings Total asset impairments and restructuring charges, net 3 3 23 Total operating earnings excluding item Other (3) Operating loss Total Eastman Chemical Company Total operating earnings $ Total asset impairments and restructuring charges, net 3 3 23 Total operating earnings excluding item $ Includes severance costs for a reduction in force in first quarter 2009. Second quarter 2010 includes restructuring charges of $3 million, primarily for severance associated with the acquisition and integration of Genovique Specialty Corporation. Expenses not identifiable to an operating segment are not included in segment operating results and are shown as "other" operating losses. EASTMAN CHEMICAL COMPANY – EMN July 29, 2010 5:00 PM EDT Page 5 TABLE 4 – OPERATING EARNINGS, EARNINGS, AND EARNINGS PER SHARE RECONCILIATION EARNINGS PER DILUTED SHARE EXCLUDING CERTAIN ITEM Second Quarter 2010 (Dollars in millions) Operating Earnings Earnings Before Tax Earnings After Tax Earnings Per Diluted Share As reported $ Certain Item: Asset impairments and restructuring charges, net 3 3 2 Excluding item $ Represents a Company record quarter non-GAAP earnings per diluted share excluding the impact of a sale of investment in a prior period. Second Quarter 2009 (Dollars in millions) Operating Earnings Earnings Before Tax Earnings After Tax Earnings Per Diluted Share As reported $ $ $ 65 $ Certain Item: Asset impairments and restructuring charges, net Excluding item $ $ $ 63 $ First Six Months 2010 (Dollars in millions) Operating Earnings Earnings Before Tax Earnings After Tax Earnings Per Diluted Share As reported $ Certain Item: Asset impairments and restructuring charges, net 3 3 2 Excluding item $ First Six Months 2009 (Dollars in millions) Operating Earnings Earnings Before Tax Earnings After Tax Earnings Per Diluted Share As reported $ $ $ 67 $ Certain Item: Asset impairments and restructuring charges, net 23 23 14 Excluding item $ $ $ 81 $ EASTMAN CHEMICAL COMPANY – EMN July 29, 2010 5:00 PM EDT Page 6 TABLE 5 – STATEMENTS OF CASH FLOWS Second Quarter First Six Months (Dollars in millions) Cash flows from operating activities Net earnings $ $ 65 $ $ 67 Adjustments to reconcile net earnings to net cash provided by (used in) operating activities: Depreciation and amortization 70 67 Provision (benefit) for deferred income taxes 12 Changes in operating assets and liabilities, net of effect of acquisitions and divestitures: (Increase) decrease in trade receivables (Increase) decrease in inventories Increase (decrease) in trade payables 90 Increase (decrease) in liabilities for employee benefits and incentive pay 35 33 Other items, net 12 24 Net cash provided by (used in) operating activities Cash flows from investing activities Additions to properties and equipment Proceeds from sale of assets and investments 7 1 11 25 Acquisitions and investments in joint ventures Additions to capitalized software Other items, net Net cash used in investing activities Cash flows from financing activities Net increase in commercial paper, credit facility and other borrowings 3 1 9 Repayment of borrowings Dividends paid to stockholders Treasury stock purchases Proceeds from stock option exercises and other items 21 4 33 9 Net cash used in financing activities Effect of exchange rate changes on cash and cash equivalents 1 1 Net change in cash and cash equivalents 63 Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ EASTMAN CHEMICAL COMPANY – EMN July 29, 2010 5:00 PM EDT Page 7 TABLE 5A – NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES RECONCILIATION AND FREE CASH FLOW Second Quarter First Six Months (Dollars in millions) Net cash provided by (used in) operating activities $ Impact of adoption of amended accounting guidance (1) Net cash provided by operating activities excluding item Additions to properties and equipment Dividends paid to stockholders Free Cash Flow $ $ $ 41 $ 69 First six months 2010 cash from operating activities reflected the adoption of amended accounting guidance for transfers of financial assets which resulted in $200 million of receivables, which were previously accounted for as sold and removed from the balance sheet when transferred under the accounts receivable securitization program, being included on the first quarter balance sheet as trade receivables, net.This increase in receivables reduced cash from operations by $200 million in first quarter 2010. TABLE 6 – SELECTED BALANCE SHEET ITEMS June 30, December 31, (Dollars in millions) Current Assets $ $ Net Properties and Equipment Other Assets Total Assets $ $ Payables and Other Current Liabilities $ $ Short-term Borrowings 6 Long-term Borrowings Other Liabilities Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $
